Citation Nr: 1409019	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  12-34 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for an acquired psychological disorder, to include paranoid schizophrenia.  

2.  Entitlement to service connection for an acquired psychological disorder, to include paranoid schizophrenia.  



REPRESENTATION

Veteran represented by:	Michael Brown, Attorney 





WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to May 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the RO.  

In September 2013, the Veteran testified from the RO by way of videoconference technology at a hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims file.

The  issues of service connection for diabetes mellitus, right leg amputation, and obstructive pulmonary disease (COPD) have been raised by the record.  (See correspondence dated December 6, 2010).  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matters to the AOJ for appropriate action.  

The reopened claim of service connection for an innocently acquired psychiatric disorder is being remanded to the RO.  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The Veteran's claim of service connection for an acquired psychological disorder, to include paranoid schizophrenia, was last denied in a May 2004 rating decision by the RO. 

2.  The evidence received since the May 2004 rating decision is neither cumulative in nature nor repetitive of facts previously considered and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for an innocently acquired psychological disorder, to include paranoid schizophrenia.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156, 20.1103 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA)

VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VCAA applies to the instant claim.  

However, to the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time.


Legal Criteria, Factual Background, and Analysis

The Veteran seeks service connection for an acquired psychological disorder, to include paranoid schizophrenia.  The claim of service connection for an acquired psychological disorder was considered and denied by the RO in a May 2004 rating decision.  The Veteran filed a notice of disagreement in May 2005 and a statement of the case was issued in January 2006.  The Veteran did not perfect the appeal by filing a Substantive Appeal.  38 C.F.R. § 20.200, 20.202.  The May 2004 rating decision became final.  38 U.S.C.A. §  7105.

In September 2010, the Veteran filed to reopen his claim.  A January 2001 rating decision denied reopening, finding that new and material evidence had not been received.  

The Veteran submitted additional evidence and was issued an April 2011 rating decision that adjudicated the merits of his claim.  However, the question of whether new and material evidence has been received to reopen a claim must be addressed by the Board regardless of any RO action.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

"New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The Board must review all of the evidence submitted since the last final disallowance to determine whether the Veteran's claim for service connection should be reopened and readjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the May 2004 rating decision consisted of a formal finding of unavailability referable to the Veteran's service records and select service treatment records submitted by the Veteran in support of his claim, VA treatment records dating from December 2002 to November 2003, private treatment records, and other hospital treatment records.

The evidence received since the May 2004 denial includes VA treatment records from 2010, other private treatment records, the Veteran's Social Security Administration records, witness statements, and the Veteran's testimony at the September 2013 hearing.  

The Board finds that the evidence received since the May 2004 rating decision is new because it was not before agency decision-makers at that time and is material because it directly addresses an unestablished fact necessary to substantiate the Veteran's claim of service connection for an acquired psychological disorder.  

Specifically, in May 2004, the claim was denied because a probative link between the claimed psychiatric disorder and an event or incident of the Veteran's period of military service was not found.  

The evidence received since then, to include the January 2011 opinion of Dr. Kammiel, tends to show that the Veteran's schizophrenic symptoms may have been triggered while he was serving on active duty due to stress of the emotional trauma experienced at that time.  This evidence directly addresses the basis for the previous denial, and as such, the low threshold articulated in Shade is met.  See Shade, 24 Vet. App. at 117-18.  

Thus, the additional evidence received is both new and material as to warrant the reopening of the claim.


ORDER

As new and material evidence has been received to reopen the claim of service connection for an innocently acquired psychiatric disorder, to include paranoid schizophrenia, the appeal to this extent is allowed, subject to the further action as discussed hereinbelow.     


REMAND

Further development is necessary to address the reopened claim of service connection for an innocently acquired psychiatric disorder, to include paranoid schizophrenia.

The Veteran has not been afforded a VA examination to address the nature and likely etiology of the claimed innocently acquired psychiatric disorder to include paranoid schizophrenia. 

An examination is necessary if the evidence of record: (A) contains competent evidence that the Veteran has a disability, or persistent or recurrent symptoms of a disability; (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be with the established event, injury, or disease in service, but (D) does not contain sufficient medical evidence to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  

The Court has held that the element requiring that the evidence indicate that there "may" be a nexus between a disability and service is a "low threshold" requirement.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The McLendon criteria have been met in this case.  The record shows a diagnosis of paranoid schizophrenia, witness statements corroborate the Veteran's report of having a triggering traumatic in-service events, and Dr. Kammiel's opinion tends to show a causal link to service.

Additionally the record reflects the Veteran receives treatment for his acquired psychological disorder from both VA and Dr. Kammiel.  The most current treatment record from the VAMC is dated in October 2010 and the most current treatment record from Dr. Kammiel is dated in June 2011.  Updated treatment records are likely to contain information pertinent to the matter on appeal; VA has an obligation to secure them.  See 38 C.F.R. 
§ 3.159(c)(1), (2).  

Accordingly, the reopened claim is REMANDED for the following action:

1.  The RO take appropriate steps to contact the Veteran in order to obtain copies of any outstanding records referable to VA treatment since October 2010.

The RO also should ask the Veteran to complete and return the appropriate authorization so that VA can obtain copies of any updated treatment records from Dr. Kammiel and any other identified non-VA health care provider. The RO should then associate any obtained records with the claims file.  If any records sought are unavailable, the reason for the unavailability must be given (e.g., did not exist/were destroyed).

2.  The RO then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed psychiatric disorder.  The claims folder must be made available to the examiner for review in connection with the examination.  All psychiatric diagnoses should be clearly reported.  

After examining the Veteran and reviewing the entire record, the VA examiner should provide an opinion as to whether any current acquired psychiatric disability, to include paranoid schizophrenia had its clinical onset during service or otherwise is due to an event or incident of the Veteran's period of active service.   

A detailed explanation based on the facts of this case and any relevant information should be provided.

3.  After completing all indicated development, the RO should readjudicate reopened claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his attorney a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.  

Thereafter, if indicted, the case should be returned to the Board for the purpose of appellate disposition.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


